Citation Nr: 0521331	
Decision Date: 08/08/05    Archive Date: 08/19/05	

DOCKET NO.  94-08 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from August 1969 to 
April 1971, including duty in Vietnam from April 1970 to 
April 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).  
In May 1996, the Board remanded the appeal to the RO for 
additional evidentiary development consisting of procurement 
of the veteran's service personnel records.  The Board 
remanded the case again in November 1998 for further attempts 
to document the occurrence of claimed stressors for PTSD and, 
if necessary, for a further psychiatric examination of the 
veteran.  The RO subsequently continued its prior denial of 
the claim for service connection and returned the case to the 
Board for further review on appeal.  

In April 1998, while the case was in remand status at the RO 
following the first Board remand, the veteran testified at a 
Travel Board hearing held before the undersigned in 
connection with the veteran's appeal.  A transcript of the 
hearing is of record and has been reviewed.  


FINDINGS OF FACT

1.  The veteran's service in Vietnam did not include combat 
with the enemy.  

2.  The record contains credible evidence supporting the 
veteran's allegations of exposure to stressful events in 
Vietnam, to include enemy mortar or rocket fire.  

3.  The competent and probative evidence of record 
establishes that the veteran has PTSD associated with 
stressful events in Vietnam.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103(A), 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.159, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Before proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

In this case, the RO provided the veteran with a VCAA notice 
in May 2003, which complied with the content requirements of 
a VCAA notice.  The May 2003 VCAA letter informed the veteran 
concerning the information and evidence necessary to 
substantiate his claim for service connection.  The letter 
explained to the veteran which information or evidence it 
needed from him and what he could do to help with the claim.  
The RO advised the veteran that it would help him obtain 
private treatment records if he completed Release of 
Information forms that would enable the RO to obtain such 
records on his behalf.  Copies of the forms were enclosed.  
The letter explained the entitlement criteria for an award of 
service connection and explained the evidence necessary to 
support the claim.  The RO advised the veteran as to what VA 
would do to assist him in the development of the evidence to 
support his claim.  

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the documents 
provided to the veteran in connection with his claim, 
including the rating decision and the statement of the case, 
have had the cumulative effect of informing him of the need 
to submit everything in his possession to VA.  This is 
especially so in light of the discussion of the evidentiary 
requirements of the claim in two Board remands and at the 
Travel Board hearing.  

The timing of the VCAA notice letter did not comply with the 
requirements of Pelegrini II since it was issued after the 
initial adjudication of the claim.  However, in Pelegrini II 
the United States Court of Appeals for Veterans Claims 
(Court) left open the possibility that a notice error may be 
found to be non-prejudicial to a claimant.  All the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notification was 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board and while the 
development of the relevant evidence was actively proceeding, 
and the veteran had ample time in which to respond to the 
notice letter.  Viewed in context, the furnishing of the VCAA 
notice after the decision that led to the appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The veteran 
has clearly had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Mayfield, Id.  
The Board finds that the present adjudication of the issue on 
appeal will not result in any prejudice to the veteran.  

The duty to assist the veteran has also been satisfied.  All 
relevant private and VA medical records have been obtained 
and have been reviewed by both the RO and the Board.  A VA 
examination has been performed in connection with the claim 
and a medical opinion has been obtained.  The Board has twice 
remanded the appeal for procurement of stressor 
documentation.  The Board is not aware of additional VA or 
private evidence that is not of record and for which 
reasonable procurement efforts have not been made.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  


Legal criteria

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  If the disability is not shown to 
have been chronic in service, continuity of symptomatology 
after separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

VA regulations provide that service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); 
see Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

VA regulations provide that service connection will be 
granted for PTSD when there is medical evidence establishing 
a diagnosis of the condition, credible supporting evidence 
that the claimed in-service stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2004).  38 C.F.R. § 3.304(f) (effective 
March 7, 1997).  Authority: 38 U.S.C.A. § 1154(b) (West 
2002); see also Anglin v. West, 11 Vet. App. 361, 367 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
version of 38 C.F.R. § 3.304(f) in effect before March 7, 
1997, contained substantially the same requirements, the 
principal difference being that a "clear diagnosis" of 
PTSD rather than a diagnosis established in accordance with 
38 C.F.R. § 4.25 was required.  

With regard to the second PTSD element as set forth in 38 
C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d) (2004).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  See 38 C.F.R. § 
3.304(f) (2004).  

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  The issue 
of whether any particular set of circumstances constitutes 
engagement in combat with the enemy must be resolved on a 
case-by-case basis based on the facts of each case.  
VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 1991); 
Gaines v. West, 11 Vet. App. 353, 359 (1998).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Allegations regarding the occurrence 
of stressful events in service must be corroborated by 
"credible supporting evidence" and must not be contradicted 
by service records.  38 C.F.R. § 3.304(f) (2004); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

A medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See 
Moreau, Id.; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  
Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  

Where the record shows a divergence in the medical findings, 
the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  

Factual Background

The veteran served in Vietnam from April 1970 to April 1971.  
His decorations and medals included the Vietnam Service 
Medal.  According to service department personnel records, 
the veteran attended school for a period of 12 weeks in 
connection with his duty as a communication center 
specialist.  In Vietnam he was assigned as a communication 
center specialist with USASTRATCOM Fac DNG, 37th Sig Bn.  

The veteran's service medical records contain no reference to 
complaints or findings of psychiatric abnormality.  

After receipt of the veteran's claim for service connection 
for PTSD in November 1991, the RO obtained reports relating 
to VA hospitalizations in 1990 and 1991.  In April 1990 the 
veteran was admitted for various symptoms associated with 
alcohol dependence.  He related that during service in 
Vietnam he had seen combat.  He described himself as 
different after his experiences.  The veteran was 
hospitalized again in October and November 1991 with a long 
history of alcohol dependence and polysubstance abuse.  He 
related that he had worked in communications in Vietnam and 
had sent messages to bomb Hanoi and to send troops to 
Cambodia.  He felt responsible for "10,000 people dying."  
His symptoms included nervousness, anxiety, edginess, 
positive startled reaction, intrusive thoughts and increased 
isolation recently.  Evaluation by a PTSD clinical team led 
to agreement that the veteran had PTSD.  

The veteran underwent a VA psychiatric examination in 
February 1992 in connection with his service connection 
claim.  He related that he had not been sent for advanced 
training following basic training because he was going to be 
in communications but that on his first day of duty in 
Vietnam he was given an M-16 rifle which he had never used 
and found himself in a life-threatening situation when an 
attack occurred on April 8, 1970.  He related that he had 
been assigned to a highly classified area of strategic 
communications but was not given the standard personality 
inventory or technical training.  He stated that he had been 
placed in a temperature controlled room with a computer and 
that there was a single window through which messages came in 
and out.  He was left alone with a Univac 1004 computer and 
given a manual but discovered that the manual was not for the 
Univac 1004.  He related that he was on his own, isolated and 
with no concept of how to run the machine, with messages 
coming in and out.  He claimed that for 32 days he did not 
leave the room and did not get any sleep because there were 
flashing lights or noisy gongs associated with the messages.  
He related that he began to feel that every communication 
that came through his hands was also his responsibility, 
including the Kent State murders and the invasion into 
Cambodia.  After 32 days he was given a replacement but was 
so hyperaroused that he found it difficult to sleep from that 
point on.  He began to drink alcohol and use drugs.  He 
continued to alternate every 12 hours with another 
serviceman.  He related that he lost 45 pounds.  He began to 
have sleep attacks for prolonged periods.  One day he slept 
for either 24 or 36 hours and woke up with two sergeants 
holding drawn pistols at his head, demanding that he return 
to work.  After this, he was relieved of his duties and 
allowed to drive a garbage truck.  

On examination there was extreme hyperarousal and anxiety.  
The veteran described himself as emotionally numb and 
experiencing guilt because of not standing up against the 
forces of society by opposing the invasion of Cambodia and 
opposing Kent State.  There was marked pressure of speech and 
some tangentiality.  There was looseness of association with 
flight of ideas.  There was a question as to whether he was 
delusional.  The examiner commented that it was apparent from 
the veteran's extremely dysfunctional behavior after his 32 
days of isolation that the particular activity and social 
isolation were something that he had been unable to handle.  
The examiner stated that from the degree of hyperarousal and 
anxiety, and the severe sleep disorder induced by 32 days of 
sensory deprivation, it was not unreasonable to attribute the 
use of central nervous system depressants as an attempt to 
quell his own hyperarousal.  The diagnoses on Axis I were 
chronic and very severe PTSD, chronic alcohol abuse, and 
major depression.  

The veteran testified at a hearing at the RO in June 1993.  
He stated that on his second day in Vietnam, enemy soldiers 
threw satchel charges at his location.  He stated that when 
he returned to the United States from Vietnam, he traveled in 
a plane that carried the caskets of dead soldiers.  He stated 
that when his family met him in Boston they walked right past 
him because they did not recognize him.  After service he 
isolated himself on Nantucket Island for 15 years before 
returning to the mainland because the island was becoming too 
built-up.  

An August 1993 statement from a VA clinical psychologist who 
related that he had diagnosed PTSD on the basis of an 
interview in 1991 during a November 1991 hospitalization.  A 
copy of the clinical record was enclosed.  

An October 1993 report described as a PTSD assessment is of 
record from a licensed clinical social worker and the 
Director of Counseling at the New England Shelter for 
Homeless Veterans.  The examiners concluded that the veteran 
had PTSD associated with his service in Vietnam.  

An August 1995 statement is of record from the Evaluation and 
Brief Treatment PTSD Unit (EBTPU) at a VA facility, who 
expressed the opinion that the veteran was unemployable due 
to PTSD symptoms that included intrusive thoughts, 
flashbacks, nightmares, avoidance, isolation, hypervigilance, 
hyperstartle, sleep disturbance and irritability.  

Statements dated in April 1996 and April 1998 are of record 
from a VA social worker who summarized the veteran's 
psychiatric assessments and treatment.  In pertinent part, 
the April 1996 statement, noting that the veteran had not 
been directly involved in combat, related that the veteran 
had experienced a type of trauma of the kind often 
experienced by communication specialists, air traffic 
controllers and engineers, that is no less devastating to an 
individual, and that these individuals often feel that they 
are in life-threatening situations.  The social worker 
expressed the opinion that the veteran currently had PTSD 
associated with his experiences in Vietnam.  

A December 1996 statement is of record from a retired major 
in the United States Army who had served with the veteran in 
Vietnam, apparently as the commander of USASTRATCOM.  He 
related that after receiving photographs of the veteran and 
another serviceman he was able to recognize them but could 
not swear where they had served without the supporting 
records.  He was unable to remember the veterans being 
brought before him under guard.  He stated that he would have 
concurred if the veteran or his immediate supervisors had 
felt that the veteran could not have continued in the Com Cn.  
He could not comprehend that the veteran or anyone could be 
subjected to the rigors of 32 straight days in their assigned 
section without relief.  The statement included the following 
language:  

If you are saying you pulled 32 straight 
shifts without a day off, I don't know 
how, but, it could have happened.  If you 
suggest you were physically confined to 
the Com Cn for that length of time 
without relief, I would have to say 
without reservation that could not and 
did not happen.  We both know that even 
after several hours the message error 
rate of the best operator would slowly 
begin to climb and 'quality control' 
would act.  

Having said that, I can tell you, the 
USASTRATCOM assignment was one of the 
most stressful and demanding assignment 
(sic) I had in two tours...as the 
commander, there were times when I too, 
felt almost totally overwhelmed by the 
magnitude and complexity of my mission.  

An April 1998 statement is of record from a VA nurse who 
related that the veteran had persistent symptoms associated 
with PTSD.  An April 1998 statement from R. D. Koontz, a 
licensed social worker, described counseling sessions for 
PTSD and substance abuse.  

Statements dated in April 1998 are of record from two of the 
veteran's sisters.  The sisters relate that they had gone to 
the airport to pick up the veteran after his return from 
service but did not recognize him because he was thin and 
dirty and looked very distant.  

At his Travel Board hearing, the veteran provided additional 
details concerning the secret communications unit at which he 
worked in Vietnam, stating that it relayed messages from the 
entire Armed Forces network in the world, including messages 
involving the President and General Westmoreland.  He related 
that Major [redacted] had been the commander of the veteran's 
company, but that the communications system was a separate 
unit that Major [redacted] could not enter.  After service he had 
had many jobs, a minimum of 50.  He related that in about 
1985 he had first begun to have symptoms of PTSD after 
spending five days in a hurricane while towing a ship to 
Spain.  He related that he had been an inpatient at least 20 
times since 1990 for treatment of PTSD and substance abuse.  

Pursuant to the second Board remand, the RO obtained the 
veteran's service department personnel records from the 
National Personnel Records Center (NPRC).  The RO request 
cited the need for records associated with being arrested at 
gunpoint for failure to report for duty.  Other records 
requested related to receipt by the veteran of a Red Cross 
notice of a family emergency in April 1970 and being 
processed out to return to the continental United States.  
Performance reports, duty descriptions, and emergency leave 
requests were requested.  The NPRC advised that reports other 
than the veteran's DD-214 and DA-20, which had previously 
been furnished, were not of record.  

An October 2002 statement is of record from P. J. Swartz, a 
private psychotherapist who had seen the veteran since 
February 1999.  The Axis I diagnoses were chronic PTSD, 
alcohol dependence in sustained full remission, and 
depressive disorder.  

A statement dated in 2004 is of record from [redacted], who 
related that in 1994-1995 the veteran had been an inpatient 
in the Leominster Homestead Program for substance abuse and 
that he had been seen for PTSD at the New England Shelter for 
Homeless Veterans.  

The record contains VA outpatient treatment records and 
hospitalization records pertaining to treatment for substance 
abuse and PTSD through November 2003.  

In August 2004 the U. S. Armed Services Center for Research 
of Unit Records (USASCRUR) advised that it had reviewed the 
Operational Reports-Lessons Learned (OR-LL) submitted by the 
37th Signal Battalion for the periods ending April and July 
1970 and April 1971.  These documents showed that during the 
periods ending in April and July 1970 there were no reported 
incidents of enemy activity involving elements of the 37th 
Signal Battalion.  The OR-LL for the period ending in April 
1971 documented that enemy activity involving elements of the 
37th Signal Battalion increased during the reporting period.  
On two separate occasions, the headquarters compound took 
direct enemy rocket fire.  Extensive damage was done to the 
battalion consolidated mess as well as structures associated 
with other companies.  Two personnel received minor wounds.  
The available casualty data did not list the veteran as ill, 
injured or wounded.  



Analysis

Despite wording differences, both the pre-March 1997 and the 
post-March 1997 versions of 38 C.F.R. § 3.304(f) require 
medical evidence of the existence of PTSD, an adequate in-
service stressor for PTSD, and a medical link establishing a 
nexus between the two.  As to current disability, the earlier 
version requires a clear diagnosis of the condition while the 
newer version requires that a diagnosis be made in accordance 
with 38 C.F.R. § 4.125(a), which specifies that the criteria 
found in the Diagnostic and Statistical Manual of Mental 
Disorders of the American Psychiatric Association, 4th 
Version (DSM-IV), must be satisfied.  

With respect to the requirement that a current diagnosis of 
PTSD be established under the DSM-IV criteria, the record 
shows that PTSD, together with alcohol dependence, has been 
the primary psychiatric diagnosis reported in VA and private 
treatment records dated since the early 1990's, when the 
veteran was first examined and treated by VA.  See Cohen, Id. 
and 38 C.F.R. § 4.130 (2004).  In diagnosing PTSD, the 
clinicians accepted the veteran's accounts of stressful 
service-related events at face value without corroboration.  
It is well settled, however, that VA adjudicative personnel 
are not bound to accept medical opinions based on 
uncorroborated accounts of stressors.  Wood v. Derwinski, 
1 Vet. App. 190 (1991), affirmed on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Consequently, the granting of service connection for 
PTSD is contingent upon the sufficiency of the evidence of 
record documenting the claimed PTSD stressors.  

The service-related stressor events cited by the veteran as 
the cause of his current claimed PTSD relate primarily to 
duty in a communications facility over a period of 10 months, 
particularly involving a 32-day period during which he claims 
he worked alone and did not sleep.  He claims that during his 
first few days in Vietnam he was subjected to an enemy attack 
and had available only an unfamiliar weapon with which to 
defend himself.  He states that he was constantly at risk of 
being attacked by satchel charges thrown by the Vietcong into 
cafes frequented by Americans.  He states that when he was 
sent home early because of the illness of his grandmother, he 
had to travel in a cargo plane filled with dead American 
servicemen in caskets.  

A veteran who participated in combat is entitled under the 
law to have his claim for service connection for PTSD 
reviewed under the relaxed evidentiary standard set forth in 
38 U.S.C.A. § 1154(b) (West 2002); see also 38 C.F.R. 
§ 3.304(f) (2004); Zarycki, Id.  Although the veteran served 
during the Vietnam Era and claims to have been on the 
receiving end of certain weapons fire, his stressor 
allegations stop short of a claim that he was involved in 
actual "combat with the enemy."  See VAOPGCPREC 12-99 
(holding that the ordinary meaning of the phrase "engaged in 
combat with the enemy" requires that a veteran have 
participated in "events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality").  Therefore, "credible supporting evidence" 
is required to verify his claimed PTSD stressors.  See Doran, 
Id.; Cohen, Id.; Moreau, Id.; Dizoglio, Id.  

Extensive efforts to obtain official documentation to 
corroborate the claimed stressor events have been undertaken 
in connection with the adjudication of this claim.  With 
respect to the allegation regarding being shot at during the 
veteran's first days in Vietnam, no corroboration has been 
found to exist.  The USASCRUR documented the occurrence of 
mortar attacks in the area of the veteran's unit in April 
1971, toward the end of the veteran's tour of duty, but the 
veteran has not cited these attacks as specific stressors for 
PTSD, and the diagnoses of PTSD established by medical 
professionals do not appear to have been based on these 
events.  No records documenting being targeted by satchel-
charge explosions are available; generally, this type of 
incident is unresearchable.  Attempts to obtain documentation 
of the veteran's emergency return to the United States under 
the circumstances he has described were fruitless.  

However, the evidence of record with respect to the 
circumstances of the veteran's basic duty in Vietnam confirms 
that he served in a communications facility.  The information 
contained in the statement from the veteran's commanding 
officer does not conflict with the veteran's description of 
the duties associated with that assignment.  The evidence is 
less explicit, however, in regarding the extent to which the 
assignment subjected the veteran to psychic stress to an 
extent that PTSD was the result.  

The Board finds that the statement from the veteran's 
commanding officer provides compelling evidence that the 
degree of stress associated with work in the communications 
center was in fact extreme.  The officer stated that the 
USASTRATCOM assignment was "one of the most stressful and 
demanding assignment" that he had in two tours in Vietnam.  
There were times when "[he] too, felt almost totally 
overwhelmed by the magnitude and complexity" of the mission.  
He stated that he was "witness to the impact of the 
communications getting through or not getting through and the 
life and death implications that resulted."  He spoke of the 
"dire consequences or perceived dire consequences" when "we 
couldn't or didn't perform our support mission for whatever 
reason."  He stated that he personally felt as much pressure 
and stress when the communication center was not operating 
properly as he ever felt in a combat operation.  

The Board has reservations concerning the credibility of some 
of the information provided by the veteran concerning the 
details of his particular participation in the communications 
center operations.  His accounts of having received no 
training on the sophisticated computer that he used, the 
absence of support or assistance from other personnel, his 
claimed inability to leave the facility for 32 days, and the 
lack of an opportunity to sleep during that period are 
uncorroborated and seem somewhat exaggerated, considering 
that the unit is alleged to have been a major facility for 
the transmission of information throughout the war zone.  To 
the extent that the diagnoses reflect an uncritical 
acceptance of these details, the veteran's claim is weakened.  

Nevertheless, it is relevant in this regard that in Suozzi v. 
Brown, 10 Vet. App. 307 (1997) the Court refused to establish 
a narrow definition for corroboration, and found that by 
insisting that there be corroboration of every detail 
regarding the claimant's participation in the stressful 
events, VA had defined corroboration far too narrowly.  In 
Pentecost v. Principi, 16  Vet. App. 124 (2002), the Court 
reversed a decision of the Board which failed to apply the 
decision in Suozzi as controlling precedent.  The Court 
considered the facts in Pentecost to be similar to those in 
Suozzi in that the veteran had offered independent evidence 
of the occurrence of a stressful event, and the evidence 
implied the veteran's personal exposure.  The decision stated 
the following:  

Although the unit records do not specifically 
state that the veteran was present during the 
rocket attacks, the fact that he was stationed 
with a unit that was present while such attacks 
occurred would strongly suggest that he was, in 
fact, exposed to the attacks.  Suozzi makes 
clear that corroboration of every detail is not 
required.  The Board's [decision]...appears to 
suggest that the veteran should have proven his 
physical proximity to, or firsthand experience 
with, the attacks.  His presence with his unit 
at the time such attacks occurred corroborates 
his statement that he experienced such attacks 
personally.  ....the veteran's unit records are 
clearly credible evidence that the veteran 
alleges, did in fact, occur.  

16 Vet. App. at 128-29.

Although the factual situations addressed in Suozzi and 
Pentecost involved claims related to combat events such as 
rocket attacks, the rationale for the decisions would appear 
to apply in the circumstances of the present case.  Suozzi 
and Pentecost stand for the proposition that every detail of 
a stressor allegation need not be corroborated as long as 
some independent evidence of the occurrence of the claimed 
events was present.  In the present case, the statement from 
the commanding officer is sufficient, in the opinion of the 
Board, to corroborate the veteran's allegations regarding the 
nature of the veteran's duty in Vietnam and the existence of 
extreme stress associated with such duty.  The extreme stress 
cited by the commanding officer is consistent with the 
finding of hyperarousal attributed to the veteran's duty by 
the psychiatrist who conducted the VA psychiatric examination 
in 1992 which led to a diagnosis of PTSD based on such 
events.  

The Board therefore finds that the positive and negative 
evidence of record regarding the extent of corroboration of 
the veteran's stressor allegations relating to the 
communications center duty is in relative equipoise and that 
the benefit of the doubt must be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 2002).  Since the record 
contains adequate evidence of a diagnosis of PTSD based 
primarily on this stressor, a proper basis for the granting 
of service connection for PTSD is presented.  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	BARBARA B. COPELAND 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


